Citation Nr: 0336901	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  95-36 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from May 1981 to May 1985, and 
from November 1986 to August 1991.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1992 determination of the Department of Veterans 
Affairs (VA) Vocational Rehabilitation and Employment (VR&E) 
division of the Regional Office in Cleveland, Ohio (RO).  In 
June 1997, the Board remanded this claim to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran has a service-connected disability rated at 
20 percent.

2.  The veteran is not in need of rehabilitation to overcome 
an employment handicap.

3.  The veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes and 
interests is not impaired as a result of disability.


CONCLUSION OF LAW

The criteria for entitlement to a program of vocational 
rehabilitation training in accordance with the provisions of 
Title 38, United States Code, Chapter 31, have not been met.  
38 U.S.C.A. §§ 3101, 3102, 5107 (West 2002); 38 C.F.R. §§ 
21.40, 21.51 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to a program of vocational rehabilitation training in 
accordance with the provisions of Title 38, United States 
Code, Chapter 31.  VR&E denied this claim in September 1992, 
and thereafter, the veteran appealed VR&E's decision to the 
Board.

I.  Development of Claim

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  The VCAA, in part, redefined the obligations 
of VA with respect to its duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  Further, 
while this appeal was pending, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  Since then, the United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court 
cited Karnas v. Derwinski, 1 Vet. App. 308 (1991), and held 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment.  Subsequently, however, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
did not apply retroactively, and overruled both Holliday and 
Karnas to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In this 
case, when the VCAA was enacted, the veteran's claim was 
pending before VA.  Given this fact, one might argue that the 
holding of Kuzma renders the VCAA inapplicable in this case.  
However, because the Kuzma case is distinguishable from this 
case in that it involved a Board denial that became final by 
November 9, 2000, the Board finds that the VCAA is applicable 
to this appeal.

The VCAA provides that VA must notify a claimant of the 
information needed to substantiate his claim and assist the 
claimant in obtaining and fully developing all of the 
evidence relevant to his claim.  38 U.S.C.A. §§ 5102, 5103, 
5103(A) (West 2002); 38 C.F.R. § 3.159(b)-(c) (2003).  In 
this case, the RO did not notify the veteran of the change in 
the law, or of the evidence needed to substantiate his claim, 
explain to him who was responsible for submitting such 
evidence, or obtain and fully develop all evidence necessary 
for the claim's equitable disposition.  Despite this fact, 
for the reason that follows, the Board may proceed in 
adjudicating the veteran's claim. 

In June 1997, the Board remanded this case to the RO for the 
following purposes: (a) to ask the veteran to identify all 
disabilities that interfere with his ability to work and 
medical providers who treated those disabilities, and to 
furnish signed authorizations for the release of his 
treatment records; and (b) to return all evidence to VR&E for 
review of the veteran's claim pursuant to Davenport and a 
determination as to whether additional development should be 
undertaken.  

In March 2000, VR&E contacted the veteran by letter and 
requested the information identified above.  Unfortunately, 
the letter was sent to the wrong address and was returned 
with the message that the address of recipient was unknown.  
At the time VR&E sent the letter, the veteran had two 
addresses of record: a post office box he had been using 
prior to 1993; and a street address of which he informed VA 
in a written statement received in November 1992.  VR&E sent 
the letter to the post office box.   

Accordingly, VR&E attempted to telephone the veteran at the 
number associated with the street address, but the individual 
who answered indicated that the number was incorrect.  VR&E 
then searched the white pages and telephoned the operator, 
but neither source yielded the veteran's address.  In January 
2002, VR&E sent a letter to the street address of record.  
This letter requested that the veteran attend a meeting with 
the counseling psychologist.  It too was returned with the 
message "forwarding order expired."   

In February 2002, the veteran contact the Health Information 
Management Section of the VA outpatient clinic in Columbus, 
Ohio, and inquired as the address and phone number on record 
for the veteran.  Personnel from the clinic responded that 
the address and phone number on record were the same as 
VR&E's, that they had no records of any medical treatment of 
the veteran, and that he had missed a scheduled VA 
examination in 1995.   

Thereafter, VR&E contacted Franklin Release Center, State of 
Ohio, where the veteran had previously indicated that he was 
working, to inquire as to whether the veteran still worked 
there.  The veteran's employer responded in the affirmative, 
indicated that the veteran's residential address had changed, 
but could not be released, and suggested VR&E to send the 
letter to the Personnel Office, who promised to deliver it to 
the veteran.  That month, the RO complied, but the veteran 
never responded.  

VA's duty to assist is not a one-way street.  A veteran who 
wishes help cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  In this case, VA has exhausted all 
avenues for contacting the veteran, and given that the 
veteran has not apprised VA of his whereabouts, there is no 
practical way to proceed further in an attempt to comply with 
the provisions of the VCAA.  Rather, the Board must now 
adjudicate the veteran's claim on its merits.

II.  Analysis of Claim

The veteran and his representative contend that the veteran 
is entitled to a program of vocational rehabilitation because 
he has a service-connected back disability evaluated as 20 
percent disabling and an employment handicap.  The veteran 
further contends that, although he has a good job working for 
the state, he got that job solely because of federal laws 
governing employment rights.  Given the severity of his back 
disability, he does not believe he will be able to continue 
working for the state in his current position as a prison 
guard and he does not have the education and training to 
pursue a career in a field of work that requires less 
strenuous physical duties.  

Vocational rehabilitation benefits awarded pursuant to 
Chapter 31, Title 38, United States Code, are intended to 
enable veterans with service-connected disabilities to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. 
§ 3100 (West 2002).  Generally, a veteran who files a claim 
for Chapter 31 benefits on or after November 1, 1990, is 
entitled to a program of vocational rehabilitation if he has 
a service-connected disability that is compensable at a rate 
of at least 20 percent and was incurred or aggravated in 
service on or after September 16, 1940, and is determined to 
be in need of rehabilitation to overcome an employment 
handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 
(2003).

In this case, effective since August 1991, the veteran has 
been service connected for a low back disability 
characterized as lumbosacral strain/sprain with some 
radiation to the right hip at a rate of 20 percent.  
Accordingly, the question becomes whether the veteran is in 
need of rehabilitation to overcome an employment handicap.

The term "employment handicap" means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(1) (West 2002); 38 C.F.R. 
§ 21.51(b) (2003).  "Impairment" means restrictions on 
employability caused by: (1) the veteran's service-connected 
and nonservice-connected disabilities; (2) deficiencies in 
education and training; (3) negative attitudes toward the 
disabled; and (4) other pertinent factors.  38 C.F.R. § 
21.51(c)(1) (2003).  An employment handicap does not exist, 
however, when the veteran's employability is not impaired.  
38 C.F.R. 
§ 21.51(f)(2)(i) (2003).  Under 38 C.F.R. § 21.51(f), a 
counseling psychologist may find that the veteran has an 
employment handicap.

In Davenport v. Brown, 7 Vet. App. 476 (1995), a case 
involving basic eligibility for vocational rehabilitation 
training under Chapter 31, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision addressing the 
provisions of 38 C.F.R. § 21.51, which set forth the criteria 
for finding that an employment handicap exists.  
Specifically, the Court held that 38 C.F.R. § 21.51(c)(2), 
which required that a veteran's service-connected disability 
"materially contribute" to his employment handicap, was 
invalid and in excess of statutory authority, because 38 
U.S.C.A. § 3102 (West 1991), the statutory authority for 38 
C.F.R. § 21.51(c)(2), did not require a causal nexus between 
a service-connected disability and an employment handicap.  
The Court further held that, to the extent that 38 C.F.R. 
§ 21.51(c)(2), (e),(f)(1)(ii) and (f)(2) include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and his 
employment handicap, those regulatory provisions are 
unlawful.

Subsequent to Davenport, and pursuant to the Veterans' 
Benefits Improvement Act of 1996, the law was amended to 
require that a veteran's employment handicap result from a 
service-connected disability.  Pub. L. No. 104-275, § 101(a), 
110 Stat. 3322 (Oct. 9, 1996) (codified as amended at 38 
U.S.C.A. § 3101 (West 2002)).  However, that amendment is 
only effective as to claims filed on or after October 9, 
1996.  In this case, the RO received the veteran's VA Form 
28-1900 (Disabled Veterans Application for Vocational 
Rehabilitation) in June 1992; therefore, the mandate of 
Davenport applies, and in determining whether an employment 
handicap exists, the Board will consider the effect of the 
veteran's service- and nonservice-connected disabilities.

The veteran applied for Chapter 31 vocational rehabilitation 
benefits in June 1992.  On his application, he indicated that 
he wanted to go to college or vocational school.  

In August 1992 and September 1992, the veteran underwent 
evaluations by a VA counseling psychologist (CP).  During 
those evaluations, the veteran reported that he had been 
employed by the State of Ohio as a correctional officer since 
November 1991 (he was employed there prior to reentering 
service and was rehired after discharge), but would like to 
get training that would qualify him for other jobs.  He 
identified his back as the disability that limited his 
ability to find or hold a job.  He explained that it was not 
interfering with his duties as a correctional officer, but 
that it was not likely to hold out for 30 years.  He 
suggested that due to a potential physical conflict in the 
future, he could aggravate his back disability.

The CP referred to a report of VA examination conducted in 
November 1991, which noted that the veteran had back pain 
that radiated to his right hip, some discomfort and 
stiffness, and some mild spasm of the lumbar spine.  Therein, 
the examiner diagnosed mild lumbosacral strain/sprain and 
explained that the veteran had difficulty standing and 
lifting for prolonged periods, and did not take medication or 
use a brace.  He noted that the veteran had periods of 
discomfort after sitting or standing around, which he treated 
with a heating pad.  

When queried by the CP, the veteran denied stress indirectly 
by indicating that he had no problems with sleep, appetite, 
drinking, headaches or stomachaches.  He indicated that he 
had undergone urological and psychological evaluations for 
impotency, but examiners found no evidence of sleep problems 
or depression.  He also indicated that he smoked in excess of 
one pack of cigarettes daily.  The CP concluded that the 
veteran's present employment was not stressful beyond the 
veteran's physical and psychological capacities.

Testing indicated that the veteran was functioning within the 
average range of intellectual ability.  Based on the other 
results of testing, the CP indicated that the veteran's 
pattern of ability and interests were not inconsistent with 
his current occupation as a correctional officer.  The CP 
explained that he saw no significant anxiety or stress for 
change, or the energy to initiate change.  He concluded that 
the veteran did not appear to be unsuitably employed, and 
that although he had the potential to function in another 
occupation requiring greater levels of skill and 
responsibility, he did not believe it was likely that the 
veteran would do so.    

The CP made the following final determinations: (1) the 
veteran has an impairment of employability in terms of his 
ability to compete for physical jobs and unskilled labor that 
requires prolonged and unrelieved standing and heavy and/or 
repetitive, frequent lifting and carrying, and in entry-level 
employment, employers typically are biased against those with 
back disabilities; (2) the veteran has a service-connected 
disability that material contributes to an impairment in 
employability; 
(3) the veteran has overcome his employment handicap or 
impairment of employability by virtue of his present position 
as a correctional officer; (4) his current employment is 
suitable to his service-connected disability; (5) he has not 
missed work, or received counseling for his job performance 
based on his back disability; and (6) the potential for a 
future conflict that might aggravate the veteran's back 
disability is possible, but not reasonably likely.     

In a letter dated November 1992, VR&E notified the veteran 
that his claim for Chapter 31 benefits had been denied on two 
bases.  First, according to testing of intelligence, 
vocational interest and personality, his employment as a 
correctional officer was not in conflict with and did not 
significantly interfere with his aptitudes, abilities and 
interests.  Second, his employment appeared to be reasonably 
appropriate to his service-connected disability.  The veteran 
passed the required employment physical, reported no 
impairment in performing his duties or with attendance, did 
not request treatment for that disability, and did not incur 
any secondary disability.  This appeal ensues from VR&E's 
determination.

While the appeal was pending, the veteran contacted his 
United States Senator, who in turn contacted VA with an 
inquiry as to the status of the veteran's claim.  In response 
to the Senator's inquiry, VA afforded the veteran a 
counseling session in June 1996.  During this session, the 
veteran reported that he was still working as a correctional 
officer for the State of Ohio, but had transferred to a 
different, safer facility.  He had been working in this 
position for ten years and because job security was his 
priority, he planned to continue doing so.  The veteran also 
reported that he had bought a computer and had taken a 
college course with the inmates.  He indicated that he was 
interested in two jobs: labor relations officer and 
investigator, both of which required a four-year college 
degree.

The CP reviewed the medical evidence of record and noted that 
the veteran was not enrolled at a VA outpatient clinic for 
treatment.  He also noted that the veteran had had a 
vasectomy reversal, had seen his family physician, who told 
him to quit smoking, lose weight, exercise and lower his 
cholesterol, had seen a chiropractor in February and March 
1996 for his back checkup and adjustment, had been seeing a 
psychiatrist since approximately 1994 for depression, and was 
on medication for a urological problem.  

The CP told the veteran that he did not have an employment 
handicap.  He based this finding on the fact that the veteran 
had continuing and stable employment that was not 
significantly disparate from his interests, abilities, 
disabilities and educational and work history.  He explained 
that although the veteran might find other work more 
satisfying, the source of his dissatisfaction with his 
present position was unclear.  The CP advised the veteran to 
pursue college training while he was waiting for his appeal 
to be decided so that he could see how it impacted his view 
of himself and his potential.  He also advised the veteran to 
review his objectives and goals.  

Based on the previously noted evidence, the Board finds that 
the veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes and 
interests is not impaired as a result of disability.  Since 
the veteran filed his claim for Chapter 31 benefits, a VA 
counseling psychologist has twice found that the veteran does 
not have an employment handicap that prevents him from 
obtaining or maintaining employment.  Under 38 C.F.R. § 
21.51(f), this individual has the authority to make such a 
finding.  In any event, his finding is supported by the 
evidence, which establishes that, since 1991, the veteran has 
been employed in the same position.

The Board acknowledges that the medical evidence of record is 
limited and that no physician has specifically addressed the 
extent to which all of the veteran's disabilities affect his 
employability.  However, given the veteran's failure to 
cooperate by keeping VA apprised of his whereabouts, there 
was no practical way for the RO to supplement the record with 
additional medical information.  

Based on the aforementioned findings, the Board concludes 
that the criteria for entitlement to a program of vocational 
rehabilitation training in accordance with the provisions of 
Title 38, United States Code, Chapter 31, have not been met.  
In reaching this decision, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.  
Inasmuch as the preponderance of the evidence is against the 
veteran's claim, that claim must be denied.


ORDER

Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



